DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/22 has been entered.

Response to Amendment
The amendment filed 5/24/22 has been accepted and entered.  Accordingly, claims 1-3, 5, 7-9, 14-19, and 21-31 have been amended.
Claims 1-31 are pending in this application. 
In view of the amendment filed, “receiving the filtered reference signal from the network entity” and “transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal”, the previous rejections to claims 1-2, 8-14, 17-23, and 26-31 under 35 U.S.C. 103 have been withdrawn. 

Response to Arguments
The applicant's arguments filed on 5/24/22 regarding claims 1, 21, 29, and 30-31 have been fully considered but the arguments are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “determining the channel quality information based at least in part on the filtered reference signal and the one or more filter coefficients”.  However, in the subsequent step of transmitting, claim 1 recites that the same “channel quality information” is determined “based at least in part on the filtered reference signal”.  Therefore, it is not clear how the channel quality information is determined.  
Similar issue is noted on claim 29. 
Claims 2-21 are rejected for their dependencies to claim 1. 

Claims 2-3, 8-9, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the received reference signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  If “the received reference signal” is referring to “filtered reference signal” that is received in claim 1, then claim 2 should be amended to add “filtered”. 
	Similar issue is noted on claims 3, 8-9, and 14-18.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9,11-12, 17-22, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790) and further in view of Wang et al. (U.S. Patent Application Publication No. 2005/0282500).

Regarding Claim 1, Baker et al. teaches A method for wireless communication at a user equipment (UE) (Baker et al. teaches a method and apparatus used where a filter is applied to data before it is transmitted (lines 3-5, page 1; FIG. 6)), comprising: determining one or more filter coefficients used by a network entity to filter a reference signal (Baker et al. teaches that a receiving entity compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (line 31, page 14 –line 9, page 15); the filter at the transmitter side is applied to the data signal and to the first RS (lines 13-14, page 11)), wherein the reference signal is used by the UE to determine channel quality information (Baker et al. teaches that by performing channel estimation independently on two RSs, the receiver can deduce the filter applied to the data signal (lines 12-16, page 11); the reference signal is a user specific CSI-RS that is used to estimate the channel (lines 8-13, page 12)); receiving the filtered reference signal from the network entity (Baker et al. teaches that the receiving entity receives first reference signal and the second reference signal (lines 18-20, page 15; FIG. 6); the first reference signal is filtered (lines 13-17, page 15; FIG. 6)); determining the channel quality information based at least in part on the filtered reference signal and the one or more filter coefficients (Baker et al. teaches that by performing channel estimation independently on two RSs, the receiver can deduce the filter applied to the data signal (lines 12-16, page 11); the reference signal is a user specific CSI-RS that is used to estimate the channel (lines 8-13, page 12)); the signaling of the filter coefficients take place via a physical layer control channel and/or by a higher layer configuration message, and that the filter coefficients are chosen by a transmitter and signaled to a receiver (lines 12-18, page 13); the receiver compares the first reference signal and second reference signals to determine filter parameters (lines 21-25, page 15; FIG. 6)); and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal (Baker et al. teaches performing channel estimation on two RSs (lines 12-16, page 11)). 
	Although teaching that the channel estimation is performed on two reference signals as noted above. Baker et al. does not explicitly teach determining the channel quality information based at least in part on the filtered reference signal and the one or more filter coefficients; and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal.  Wang et al. teaches such limitations. 
	Wang et al. is directed to benign interference suppression for received signal quality estimation.  More specifically, Wang et al. teaches that determining the channel quality information based at least in part on the filtered reference signal and the one or more filter coefficients (Wang et al. teaches that after obtaining a CQI estimate, the mobile station then sends the CQI estimate to a supporting network base station through uplink signaling (par [0031]); processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2), indicating determination); and transmitting, to the network entity, the channel quality information that is determined based at least in part on the filtered reference signal (Wang et al. teaches that after obtaining a CQI estimate, the mobile station then sends the CQI estimate to a supporting network base station through uplink signaling (par [0031]); processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. so that the determined channel quality information is transmitted to the network entity, as taught by Wang et al.  The modification would have allowed the system to enable the link adaptation (see Wang et al., par [0055]). 

Regarding Claim 2, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: applying a filter to the received reference signal using the one or more filter coefficients (Baker et al. teaches that filtered data signal is multiplexed with two different RSs (lines 12-13, page 11); the filter parameters are used by reverse filter to process the received reference signal (lines 5-9, page 15; FIG. 5)), wherein determining the channel quality information is based at least in part on applying the filter to the received reference signal (Baker et al. teaches that by performing channel estimation independently on two RSs, the received can deduce the filter applied to the data signal (lines 12-16, page 11); the filter parameters are used by reverse filter to process the received reference signal (lines 5-9, page 15; FIG. 5); Wang et al. teaches processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2)).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. so that the channel quality information is determined, as taught by Wang et al.  The modification would have allowed the system to enable the link adaptation (see Wang et al., par [0055]). 

Regarding Claim 8, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: identifying a filtering configuration applied to the received reference signal (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (lines 9-11, page 14; FIG. 4), indicating that the filtering configuration applied to the reference signal is identified); identifying a filter to apply to the received reference signal based at least in part on identifying the filtering configuration (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (lines 9-11, page 14; FIG. 4), indicating that the filter is identified); and applying the filter to the received reference signal (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (lines 9-11, page 14; FIG. 4)), wherein determining the channel quality information is based at least in part on applying the filter (Baker et al. teaches that by performing channel estimation independently on two RSs, the received can deduce the filter applied to the data signal (lines 12-16, page 11); the reference signal is a user specific CSI-RS that is used to estimate the channel (lines 8-13, page 12)); filtered data signal is multiplexed with two different RSs (lines 12-13, page 11); the filter parameters are used by reverse filter (lines 5-9, page 15; FIG. 5)).  

Regarding Claim 9, the combined teachings of Baker et al. and Wang et al. teach The method of claim 8, and further, the references teach further comprising: receiving, from the network entity, an indication of the filtering configuration applied to the received reference signal (Baker et al. teaches that the receiving entity receives first data, first reference signal and second reference signal (S3 of FIG. 6); compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (line 31, page 14 –line 9, page 15); the filter at the transmitter side is applied to the data signal and to the first RS (lines 13-14, page 11)), wherein identifying the filtering configuration is based at least in part on the received indication of the filtering configuration (Baker et al. teaches that the UE compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (line 31, page 14 –line 9, page 15)).  

Regarding Claim 11, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the one or more filter coefficients comprise one or more time-domain filter coefficients (Baker et al. teaches that the transmitter utilizes π/2 BPSK with time domain pulse shaping (lines 19-23, page 13)).  

Regarding Claim 12, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the one or more filter coefficients comprise one or more frequency-domain filter coefficients (Baker et al. teaches that frequency domain pulse shaping is used (line 1, page 13)).  

Regarding Claim 17, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the received reference signal is modulated using a π/2 binary phase shift keying (BPSK) modulation scheme (Baker et al. teaches that the data signal and first RS are BPSK signals, e.g., π/2 rotated BPSK (lines 17-18, page 12)).  
	
Regarding Claim 18, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach wherein the received reference signal comprises a channel state information reference signal (Baker et al. teaches that the reference signal can be a user specific CSI-RS (lines 8-13, page 12)).  

Regarding Claim 19, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: receiving an unfiltered reference signal from the network entity (Baker et al. teaches that the transmitter sends at least one RS without spectrum shaping and at least one RS with spectrum shaping (lines 5-6, page 15); first data and a first reference signal are filtered but not a second reference signal (lines 13-14, page 15)), wherein a first peak to average power ratio of the filtered reference signal is less than a second peak to average power ratio of the unfiltered reference signal (Baker et al. teaches that the first filter comprises a spectrum shaping filter and that first filter reduces a peak to average power ratio of transmitted data (lines 16-18, page 4); applying a spectral shaping filter to a π/2-rotated BPSK modulated signal can reduce the PAPR of the transmitted signal (lines 17-19, page 10)).  

Regarding Claim 20, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and further, the references teach further comprising: receiving an indication of the one or more filter coefficients (Baker et al. teaches that a receiving entity receives first data, first reference signal and second reference signal, and compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (line 31, page 14 –line 9, page 15)); and identifying the one or more coefficients based at least in part on the indication (Baker et al. teaches that a receiving entity receives first data, first reference signal and second reference signal, and compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6)).  

Regarding Claim 21, Baker et al. teaches A method for wireless communication at a network entity (Baker et al. teaches a method and apparatus used where a filter is applied to data before it is transmitted (lines 3-5, page 1; FIGS. 6-7)), comprising: transmitting an indication of one or more filter coefficients used by the network entity to filter a reference signal used by a user equipment (UE) to determine channel quality information (Baker et al. teaches that a receiving entity receives first data, first reference signal and second reference signal, and compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (line 31, page 14 –line 9, page 15); the filter at the transmitter side is applied to the data signal and to the first RS (lines 13-14, page 11)); generating the filtered reference signal based at least in part on the one or more filter coefficients (Baker et al. teaches that the filter at the transmitter side is applied to the data signal and to the first RS (lines 13-14, page 11); transmitter sends at least one RS without spectrum shaping and at least one RS with spectrum shaping (lines 5-6, page 15); filter is a spectrum shaping filter to shape the spectrum (lines 19-25, page 13)); transmitting the filtered reference signal to the UE (Baker et al. teaches that first data, first reference signal , and second reference signal are transmitted by the transmitting entity (lines 16-17, page 15; FIG. 6)). 
Although teaching that the channel estimation is performed on two reference signals as noted above. Baker et al. does not explicitly teach and receiving, from the UE, the channel quality information based at least in part on the filtered reference signal.  Wang et al. teaches such a limitation.  
	Wang et al. is directed to benign interference suppression for received signal quality estimation.  More specifically, Wang et al. teaches that and receiving, from the UE, the channel quality information based at least in part on the filtered reference signal (Wang et al. teaches that after obtaining a CQI estimate, the mobile station then sends the CQI estimate to a supporting network base station through uplink signaling (par [0031]); processing begins with the suppression of benign interference from the SINR calculation, and the receiver maps the improved SINR value into a channel quality indicator table to report the CQI value to a supporting network (par [0055]; FIG. 2)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. so that the determined channel quality information is received by the network entity, as taught by Wang et al.  The modification would have allowed the system to enable the link adaptation (see Wang et al., par [0055]). 

Regarding Claim 22, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: applying a filter that uses the one or more filter coefficients to the reference signal (Baker et al. teaches that the data is provided as an input to a spectrum shaping block and that the spectrum shaping block has a filter (lines 19-22, page 13; FIG. 4); data 412 comprises the data to be transmitted and the first RS which will be processed by the blocks of FIG. 4 (lines 9-11, page 14)), wherein generating the filtered reference signal is based at least in part on applying the filter (Baker et al. teaches that the reference signal will be processed by the blocks of FIG. 4 including a filter (lines 19-22, page 13; lines 9-11, page 14; FIG. 4); the first reference signal is filtered (lines 13-17, page 15; FIG. 6)).  

Regarding Claim 26, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: identifying a type of the filtered reference signal (Baker et al. teaches that the receiving entity compares the first reference signal and second reference signal to determine filter parameters (lines 21-25, page 15); UE knows which RS is spectrum shaped and which is not (lines 5-9, page 15)), wherein the one or more filter coefficients are based at least in part on the type of the filtered reference signal (Baker et al. teaches UE compares the two reference signals and derives the filter parameters (lines 6-8, page 15); first and second reference signals are used to determine information about a filter and that the information comprises filter coefficients (lines 18-23, page 4)).  

Regarding Claim 27, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: modulating the filtered reference signal using a π/2 binary phase shift keying (BPSK) modulation scheme (Baker et al. teaches that the data signal and first RS are BPSK signals, e.g., π/2 rotated BPSK (lines 17-18, page 12)), wherein transmitting the filtered reference signal is based at least in part on modulating the reference signal using the π/2 BPSK modulation scheme (Baker et al. teaches that the base station transmits the reference signal comprise a BPSK signal and that BPSK signal is a π/2 BPSK signal (lines 8-10, page 3); the first reference signal and second reference signal are transmitted by the transmitting entity (lines 16-17, page 15; FIG, 6)).  

Regarding Claim 28, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, and further, the references teach further comprising: identifying a filtering configuration associated with the filtered reference signal (Baker et al. teaches that the UE compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); filter information can be determined by comparing the RS in spectrum shaped and the one that is not (line 31, page 14 –line 9, page 15)), wherein the one or more filter coefficients are based at least in part on the filtering configuration (Baker et al. teaches that the UE compares the first reference signal and the second reference signals to determine filter parameters (lines 21-22, page 15; FIG. 6); first and second reference signals are used to determine information about a filter and that the information comprises filter coefficients (lines 18-23, page 4)); and applying a filter to the filtered reference signal that uses the one or more filter coefficients (Baker et al. teaches that the first RS is processed by the blocks shown in Figure 4, which includes a filter (lines 9-11, page 14; FIG. 4)), wherein transmitting the filtered reference signal is based at least in part on applying the filter (Baker et al. teaches that the base station transmits the reference signal comprise a BPSK signal and that BPSK signal is a π/2 BPSK signal (lines 8-10, page 3); the first reference signal and second reference signal are transmitted by the transmitting entity (lines 16-17, page 15; FIG, 6)).  

Regarding Claims 29-30, Claims 29-30 are directed to apparatus claims and they do not teach or further define over the limitations recited in claims 1 and 21.   Therefore, claims 29-30 are also rejected for similar reasons set forth in claims 1 and 21.


Claims 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Wang et al. (U.S. Patent Application Publication No. 2016/0105265){hereinafter referred to as Wang ‘265).

Regarding Claim 10, the combined teachings of Baker et al. and Wang et al. teach The method of claim 8, however, the references do not explicitly teach further comprising: identifying one or more parameters of a downlink channel configuration, wherein identifying the filtering configuration is based at least in part on identifying the one or more parameters of the downlink channel configuration.  Wang ‘265 teaches such limitations. 
	Wang ‘265 is directed to method and apparatus for measuring communication quality.  More specifically, Wang ‘265 teaches identifying one or more parameters of a downlink channel configuration (Wang ‘265 teaches that UE receives reference signal resource configuration information where the reference signal resource configuration information includes reference signal port configuration information that is used for indicating a mapping relationship between a reference signal port and a port group (par [0252]), indicating such is identified), wherein identifying the filtering configuration is based at least in part on identifying the one or more parameters of the downlink channel configuration (Wang ‘265 teaches that UE receives filter coefficient information (par [0304]), indicating that filtering configuration is identified based on received signal quality measurement information according to the reference signal port information).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that one or more parameters of a downlink channel configuration is identified, as taught by Wang ‘265.  The modification would have allowed the system to measure more accurate channel state information (see Wang ‘265., par [0006]). 

Regarding Claim 31, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, and although teaching that the filter coefficients are signaled to the receiver (page 13, lines 12-18), the references do not explicitly teach wherein the one or more filter coefficients for filtering the reference signal are received in an indication from the network entity. Wang ‘265 teaches such limitations. 
	Wang ‘265 is directed to method and apparatus for measuring communication quality.  More specifically, Wang ‘265 teaches that send, to the user equipment, filter coefficient information that is used by the UE to perform filtering on the reference signal received power RSRP (par [0240]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that the one or more coefficients for filtering the reference signal are received in an indication from the network entity, as taught by Wang ‘265.  The modification would have allowed the system to measure more accurate channel state information (see Wang ‘265., par [0006]). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Roh (U.S. Patent Application Publication No. 2013/0039446).

Regarding Claim 13, the combined teachings of Baker et al. and Wang et al. teach The method of claim 12, however, the references do not explicitly teach wherein the one or more filter coefficients are associated with a plurality of frequency ranges.  Roh teaches such a limitation. 
	Roh is directed to frequency-domain filtering for channel estimation in communications systems.  More specifically, Han et al. teaches that the frequency-domain filtering uses a common frequency-domain filter consisting of a single filter coefficient vector having a plurality of frequency-domain filter coefficients to generate refined channel estimates for each of the plurality of sub-carriers (par [0044]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that the one or more filter coefficients are associated with a plurality of frequency ranges, as taught by Roh.  The modification would have allowed the system to generate refined channel estimates for each of the plurality of sub-carriers to implement relatively low-complexity channel estimation (see Roh, par [0009][0044]). 

Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (WO 2019/029790), Wang et al. (U.S. Patent Application Publication No. 2005/0282500), and further in view of Lee et al. (U.S. Patent Application Publication No. 2013/0194931).

Regarding Claim 14, the combined teachings of Baker et al. and Wang et al. teach The method of claim 1, however, the references do not explicitly teach further comprising: determining that the received reference signal and a second signal are quasi-collocated, wherein one or more filter coefficients associated with the second signal are a same set of filter coefficients as the one or more filter coefficients associated with the received reference signal.  Lee et al. teaches such limitations. 
	Lee et al. is directed to systems and/or methods for providing ePDCCH in a multiple carrier based and/or quasi-collated network.  More specifically, Lee et al. teaches determining that the received reference signal and a second signal are quasi-collocated (Lee et al. teaches that UE determines that the PDSCH and UE specific demodulation RS are transmitted from the same quasi-collocated antenna ports (par [0408])), wherein one or more filter coefficients associated with the second signal are a same set of filter coefficients as the one or more filter coefficients associated with the received reference signal (Lee et al. teaches that filter coefficient for the CSI-RS is used for PDSCH demodulation (par [0408])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that whether the reference signal and a second signal are quasi-collocated is determined, as taught by Lee et al.  The modification would have allowed the system to provide a demodulation reference timing indication (see Lee et al., par [0398]). 

Regarding Claim 23, the combined teachings of Baker et al. and Wang et al. teach The method of claim 21, however, the references do not explicitly teach further comprising: determining that the filtered reference signal and a second signal are quasi-collocated; and associating the one or more filter coefficients of the filtered reference signal with the second signal based at least in part on the filtered reference signal and the second signal being quasi- collocated.   Lee et al. teaches such limitations. 
	Lee et al. is directed to systems and/or methods for providing ePDCCH in a multiple carrier based and/or quasi-collated network.  More specifically, Lee et al. teaches determining that the filtered  reference signal and a second signal are quasi-collocated (Lee et al. teaches that UE determines that the PDSCH and UE specific demodulation RS are transmitted from the same quasi-collocated antenna ports (par [0408])), and associating the one or more filter coefficients of the filtered reference signal with the second signal based at least in part on the filtered reference signal and the second signal being quasi- collocated (Lee et al. teaches that filter coefficient for the CSI-RS is used for PDSCH demodulation (par [0408])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker et al. and Wang et al. so that whether the reference signal and a second signal are quasi-collocated is determined, as taught by Lee et al.  The modification would have allowed the system to provide a demodulation reference timing indication (see Lee et al., par [0398]). 


Allowable Subject Matter
Claims 3-7, 15-16, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414